Ogden, J.
This suit was instituted on two promissory notes, executed by the defendants in error to the plaintiff in error in October, 1861. The defense set up in the court below was, that the notes were given for and payable in Confederate money. The cause was submitted to a jury in 1869, and a verdict and judgment were rendered for the defendants. The plaintiff has brought the cause to this court by a writ of error, and assigns the following as errors for the reversal of the judgment:
1. The court erred in allowing the last amended answer.
2. The court erred in its charge to the jury.
3. The court erred in refusing a new trial.
We can discover no force in the first assignment, as the statute, and the oft-repeated decisions of this court, have settled the question that an amendment, in all proper cases, is a privilege of right which either party has until he announces himself ready for trial.
Under his second assignment the plaintiff in error complains, not so much of what the court did charge the jury, as of what he failed to charge. It has frequently been held by this court, that in civil causes the court is not bound to charge the jury at all, unless requested by one of the parties so to do. (Robinson v. *378Varnell, 16 Texas, 387.) Should the court fail to charge the jury in regard to any rule or principle of law pertinent to the facts proven, it is the privilege and duty of a party, who would claim the benefit of such instruction, to ask a special charge, and then, on the refusal of the court to give the charge asked, to take Ms bill of exceptions. In the cause at bar the record shows no charges asked and refused, and no bill of exceptions to the refusal of the court to give any charge whatever. The second assignment is therefore untenable.
hi or are we of the opinion that the court erred in refusing to grant a new trial. W e think there was evidence sufficient to warrant the jury in coming to the conclusion that the notes sued on were, by agreement of both plaintiff and defendant, to be paid in Confederate money; and if so, then the verdict of the jury was in accordance with the law and the evidence, and the court did not err in overruling the motion for a new trial.
The judgment of the district court is therefore affirmed.
Affirmed.
• Evans, Presiding Judge, announced that he did not concur in the opinion rendered in this cause.